Citation Nr: 0119654	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  98-04 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating in excess of the presently 
awarded 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had verified active duty from October 1960 to 
October 1963.  Indicated Persian Gulf service has not been 
verified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Montgomery, Alabama.  In the 1998 decision the RO declined to 
increase the rating evaluation for bilateral hearing loss 
from the presently assigned 10 percent rating.  The Board 
remanded the claim for additional development in June 1999, 
and the case has been returned to the Board for appellate 
review.


FINDING OF FACT

The service-connected bilateral hearing loss is currently 
manifested by a Level II hearing impairment in the right ear 
and a Level VIII impairment in the left ear.


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2097-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIa, VII, Diagnostic Code 6100-6101 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  The Board observes that recently enacted 
legislation has eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  VCAA Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5106, 5107).

The VCAA, Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000) sets forth four different aspects of the 
VA's duty to assist the veteran in the development of his 
claim: (1) a general duty to assist the veteran in obtaining 
evidence of the claim; (2) a duty to assist in obtaining 
records that the veteran adequately identifies; (3) for 
compensation claims, a duty to assist in obtaining service 
records and any other relevant records held by a federal 
body; and (4) a duty to provide necessary medical 
examinations and opinions for compensation.  VCAA, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The veteran requested a hearing before a local hearing 
officer at the RO, and, consequently, the Board found that a 
remand was necessary.  Subsequent to the Board's June 1999 
remand, the requested hearing was scheduled and accomplished, 
additional evidence was made a part of the record, and a 
supplemental statement of the case was issued in September 
2000, confirming the 10 percent rating evaluation of the 
veteran's bilateral hearing loss.  Accordingly, the Board 
finds that the requirements delineated in the remand order 
have been met.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The RO afforded the veteran two audiology examinations, the 
first in March 1998 and the second in August 2000.  The 
examiners addressed the veteran's subjective complaints and 
made physical findings when performing the examination.  The 
puretone threshold of both ears was reviewed, and speech 
recognition was also tested.  Accordingly, the Board finds 
that the examination requirements delineated under the VCAA 
have been met. 

The Board is of the opinion that there is sufficient evidence 
on file to allow for a determination on the claim of 
entitlement to increased rating for bilateral hearing loss 
and that the duty to assist has been satisfied in this 
instance.  Relevant medical records have been made a part of 
the record, and the veteran has not indicated that any other 
medical records pertinent to the claim are outstanding. VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  The Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist him as mandated by 
the VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A).  The Board 
also finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
without it first being considered by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Increased Rating

Factual Background

By rating decision of May 1971 service connection for high 
frequency defective hearing was established; a noncompensable 
evaluation was assigned.  A VA outpatient examination in 
August 1976 showed that the veteran's bilateral hearing loss 
had increased in severity.  Accordingly, the veteran was 
awarded a 10 percent rating evaluation.  VA outpatient 
treatment records indicate the veteran was periodically 
treated for hearing loss related complaints and ear 
infections in 1997.  

Upon request for an increased rating evaluation, the veteran 
underwent a VA examination in March 1998.  Subjectively the 
veteran complained of hearing difficulties, especially 
difficulty hearing in a noisy environment.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
55
80
90
LEFT
80
75
70
90
105

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 percent in the left ear.  
The examiner concluded that the veteran had moderate to 
severe mixed hearing loss in both ears.

A VA outpatient examination in February 1999 revealed that 2-
frequency average pure tone thresholds were 47 hertz in the 
right ear and 85 hertz in the left ear.

At a hearing before a Hearing Officer in the RO in August 
1999, the veteran noted that he wore hearing aids prescribed 
by VA, that he had difficulty hearing in groups of people and 
that humming noises such as fans affected his hearing.  He 
had to have the television turned up loud and could not hear 
the telephone ringing.

On a subsequent VA authorized audiological evaluation in 
August 2000, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
75
75
80
LEFT
80
80
80
80
105+

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.

Pertinent Law and Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

In a case such as the present one, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue; the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Cf. Fenderson v. West, 12 Vet.App. 119 
(1999) (If the appeal arises from the assignment of an 
evaluation at the initial grant of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of 
disability ratings to the present time). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second. To evaluate the degree of disability from service- 
connected bilateral defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal hearing acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 and Part 4, 
Codes 6100 to 6110 (2000) (effective prior to and on and 
after June 10, 1999).

The Board notes that, during the pendency of this appeal, VA 
issued new regulations for evaluating diseases of the ears 
and other sense organs, effective June 10, 1999.  62 Fed. 
Reg. 25,202-25,210 (May 11, 1999).

Under the earlier versions of 38 C.F.R. §§  4.85, 4.86 (1998) 
of the Schedule, the severity of hearing loss was 
ascertained, for VA rating purposes through consideration of 
the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests. See 38 C.F.R. § 4.85.  These 
results were then charted on Table VI and Table VII, as set 
out in the Rating Schedule. 

When examining the difference between the new and old version 
of 38 C.F.R. §§  4.85, 4.86, the Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only how they are applied.

However, the revised schedular criteria, under 38 C.F.R. 
§§ 4.85, 4.86 has added that a numeric designation of hearing 
impairment based sole on the puretone threshold average could 
be utilized to determine the percentage of hearing if 
specific exceptional patterns of hearing impairment were 
exhibited.  Formerly, examiner certification was required in 
order to use only the puretone threshold averages when making 
hearing impairment determinations. See 38 C.F.R. § 4.86 
(emphasis added).  The exceptional patterns addressed in the 
revised section are when the pure tone threshold at each of 
the specified frequencies, 1000, 2000, 3000, and 4000 Hertz, 
is 55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  See 38 C.F.R. § 4.85, 4.86.

Adjudication of the veteran's claim for increase must include 
consideration of both the old and the new regulation and that 
the regulation, which is most favorable to the veteran's 
claim, must be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The U. S. Court of Appeals for Veterans Claims ("Court") 
has stated that assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).


Analysis

The RO addressed the matter of the change in regulations in 
the September 2000 supplemental statement of the case when 
evaluating the veteran's claim.  See Bernard v. Brown, 4 Vet. 
App. 284, 392-94 (1993).

In the March 1998 examination, the average pure tone 
threshold in the veteran's right ear was found to be slightly 
less than 68 decibels, with a speech recognition ability of 
80 percent. The average pure tone threshold in the veteran's 
left ear was 85 decibels with a speech recognition score of 
76 percent.  Such results translate to a numeric designation 
of hearing impairment of level IV in the right ear and level 
V in the left ear.  These numeric designations result in a 10 
percent disability rating under the appropriate Table.  Such 
results would remain the same under the old and new 
regulation if the numeric designation was determined through 
a combination of the results of examinations using controlled 
speech discrimination tests and puretone threshold audiometry 
tests.  See 38 C.F.R. §§ 4.85, 4.86.

A higher disability rating would be achieved if the revised 
regulation allowing numeric designation of hearing impairment 
based solely on the puretone threshold averages, Table VIa, 
could be utilized to determine the percentage of hearing 
impairment; however, an examiner did not certify that use of 
the speech discrimination test was inappropriate because of 
language difficulties as was required under the schedular 
criteria in effect at that time.  See 38 C.F.R. §§ 4.85, 4.86 
(1998).  

Unfortunately, the Board may not apply the revised schedular 
criteria allowing, in certain instances, numeric designation 
of hearing impairment based solely on puretone thresholds, 
without examiner certification, to the earlier 1998 
examination.  Although the court has held that where a law or 
criteria change after a claim has been filed or reopened but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant 
applies; consideration of such should not be undertaken 
before the law or criteria became effective.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Rhodan v. West, 12 Vet. 
App. 55 (1998).  That is, for any date prior to June 10, 
1999, neither the RO nor the Board could apply the revised 
rating schedule to a claim.  Rhodan, at 12 Vet. App. 55.

With regard to the subsquent 2000 VA examination, although 
the veteran meets the specific criteria under the revised 
38 C.F.R. § 4.86, allowing use of only puretone threshold 
averages when determining the number designation of hearing 
impairment, application of such does not provide the veteran 
with a rating evaluation in excess of the present 10 percent.  
Under the revised regulation, the veteran's left ear decibels 
translate to a numeric designation of hearing impairment of 
level VIII under Table VIa, with hearing impairment of level 
II maintained in the right ear under Table VI.  Utilizing 
such designations, the veteran's degree of hearing impairment 
equates to a 10 percent disability evaluation under the 
revised regulation.  The Board notes that Table VIa cannot be 
utilized for the right ear because the examiner did not 
certify the need for utilizing that table and there is a 
threshold level of less that 55 at 1000 Hertz in the right 
ear.  As the veteran presently has a 10 percent rating, the 
revised schedular regulations are not more favorable to the 
veteran.  Karnas, at 1 Vet. App. 308.

Moreover, when applying the unchanged portion of the 
regulations to the veteran's 2000 examination, a 
noncompensable rating is reached.  The average puretone 
threshold in the veteran's right ear was 69 decibels, with a 
speech recognition ability of 92 percent.  The average pure 
tone threshold in the veteran's left ear was 86 decibels with 
a speech recognition score of 84 percent.  Such results 
translate to a numeric designation of hearing impairment of 
level II in the right ear and level IV in the left ear under 
Table VI.  Therefore, under the regulation, the veteran's 
degree of hearing impairment equates to a noncompensable 
disability evaluation, and clearly a rating in excess of 10 
percent is not warranted.  38 C.F.R. Part 4, including § 
4.85, Diagnostic Code 6100 (2000).  

In summary, although the regulations have changed allowing 
for greater application of the puretone thresholds averages 
without speech recognition scores when determining hearing 
impairment, application of such does not provide the veteran 
with a rating evaluation in excess of the present 10 percent.  
Moreover, as the revised regulation became effective 
subsequent to the veterans 1998 examination, it cannot be 
applied to that examination.  With regard to the 2000 
examination, neither the revised regulation nor the previous 
regulation provide the veteran with a disability rating in 
excess of the presently rated 10 percent.  Accordingly, 
mechanical application of the rating schedule provides that a 
rating evaluation in excess of 10 percent is not warranted in 
this instance.


ORDER

An increased rating in excess of 10 percent is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

